02-11-005-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-11-00005-CR
 
 



STEVEN EWING


 


APPELLANT




 
V.
 




THE STATE OF TEXAS


 


STATE 



 
 
------------
FROM THE 211TH DISTRICT COURT OF DENTON
COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Pursuant to a plea bargain, the trial
court convicted Appellant Steven Ewing upon his plea of guilty to felony DWI
and sentenced him to ten years’ confinement. 
Appellant filed a timely notice of appeal.
          The trial court’s certification states
that this is a plea-bargained case, that Appellant has no right of appeal, and
that he has waived the right of appeal. 
Accordingly, we informed Appellant by letter on January 7, 2011, that
this case was subject to dismissal unless Appellant or any party showed grounds
for continuing the appeal on or before January 18, 2011.[2]  Appellant’s pro se response does not show
grounds for continuing the appeal.  We
therefore dismiss this appeal.[3]
 
 
PER CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
TEX.
R. APP. P. 47.2(b)
 
DELIVERED:  February 17, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), 25.2(d).


[3]See Tex. R. App. P. 25.2(d), 43.2(f).